Citation Nr: 0513980	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-07 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $7,312.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 decision of 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO) Committee on Waivers and 
Compromises (Committee).  The veteran perfected an appeal to 
the Board.


FINDINGS OF FACT

1.  Effective May 9, 2000, the RO awarded the veteran 
nonservice-connected pension benefits on the basis that his 
countable income did not exceed the maximum annual limit.

2.  In a September 2000 award letter, issued with attached VA 
Form 21-8768, the RO informed the veteran that pension was an 
income based program and that any changes in income or net 
worth must be promptly reported to VA and that all income 
from all sources must be reported.

3.  In February 2002, the veteran informed VA of income that 
raised his countable income above the maximum annual rate.

4.  In June 2002, the RO notified the veteran that his 
nonservice-connected pension benefits were retroactively 
terminated, creating the overpayment at issue.

5.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran.

6.  The veteran was at fault in the creation of the 
overpayment.

7.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran of the 
basic necessities of life).

8.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits, in the calculated amount of $7,312, is not 
warranted. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) has been enacted.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  However, the VCAA is not 
applicable to cases involving waiver of indebtedness where 
the law is otherwise dispositive of the claim.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA is 
not applicable to this appeal.

Factual Background

In May 2000, the veteran submitted a claim for nonservice 
connected pension benefits.  The veteran reported that he was 
single with no dependents.  He reported a monthly income of 
$788.50 from the Social Security Administration (SSA).  He 
also reported that he paid $1,549.21 in medical expenses for 
the time period between January 1, 2000 and May 5, 2000.

By rating decision dated in September 2000, the RO awarded 
the veteran nonservice-connected pension benefits and special 
monthly pension based on the need for aid and attendance, 
effective May 9, 2000.  Attached to the September 2000 
notification letter was a copy of VA Form 21-8768, Disability 
Pension Award Attachment, which informed the veteran that 
that he was to promptly notify VA of "any change in [his] 
income or net worth."  The form also advised the veteran: 
"IMPORTANT-When reporting income, the total amount and 
source of all income received should be reported.  We will 
exclude any amount which does not count."

In February 2002, the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR).  The veteran indicated 
that from January 1, 2001 to December 31, 2001, he received 
interest and dividend income of $6,032.03 and from January 1, 
2002 through December 31, 2002, he received interest and 
dividend income of $1,498.00.  He also reported a monthly 
annuity of $46.35.  He indicated that his interest bearing 
bank accounts totaled $118,000.00; his stocks totaled 
$9,620.00; and he owned real estate (not his home) that was 
valued at $15,000.00.  He also indicated that he had 
unreimbursed medical expenses of $7,801.17 in 2001 and 
$7,800.00 in 2002.   

The veteran was informed in April 2002 that his pension 
payments had been suspended.  He was notified that he 
reported a net worth of $137,620.00, whereas in his May 2000 
claim (signed by the veteran) he had previously informed VA 
that his net worth was zero.  Within the May 2000 claim, the 
veteran failed to cite any of the assets or income other than 
his Social Security benefits. 

The RO requested that the veteran provide any additional 
documentation substantiating or clarifying the information 
that led to the creation of the overpayment in this case.  

In May 2002 the RO received VA Forms 21-4138 and 21-8049 
(JF).  The veteran reported his monthly income.  This 
included $837.00 from SSA with $46.35 from his retirement 
annuity.  He also reported that he received $6,032.03 in 
interest for the year 2001.  He had $118,000.00 in an 
interest bearing bank account; $4,620.00 in stocks; and 56 
acres of land valued at $15,000.00.  He also reported monthly 
expenses that included $0.00 for housing $240.00 for food; 
$50.00 for taxes; $30.00 for clothing; $110.00 for utilities; 
$55.00 for home insurance; 100.00 for car insurance; and 
$410.00 for home and car maintenance.  

In June 2002, the RO retroactively terminated the veteran's 
pension benefits, effective January 1, 2001, resulting in the 
creation of the overpayment at issue.  

A Financial Status Report (FSR) was received in August 2002.  
The veteran reported a total monthly net income of $790.65 
with monthly expenses of $1,744.50.  He also reported total 
assets of $162, 624.00, well beyond the assets and income 
cited in his May 2000 claim.   

In an August 2002 financial information form he reported a 
monthly income of $968.60 with monthly expenses totaling 
$1,456.  He also reported assets that included savings and 
checking accounts that totaled $112,000.00 and he indicated 
that he had real estate valued at $15,000.00.  

By decision dated in September 2002, the Committee denied the 
veteran's claim for waiver of recovery of an overpayment of 
pension benefits in the amount of $7,312 on the basis that 
recovery of the debt would not be against equity and good 
conscience.  According to the Committee, the veteran had been 
awarded VA pension benefits based on net worth, when, in 
fact, the veteran had unreported income.

Criteria and Analysis

The Board notes that, pursuant to 38 U.S.C.A. § 5302(c), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of the overpayment. The RO 
concluded that the facts in this case do not show the 
presence of any of the preceding factors and the Board 
accepts that conclusion.  As a result, while the veteran 
radically underreported his income and assets within his May 
2000 claim, the Board's decision on appeal will be limited to 
the determination of whether waiver of recovery of pension 
benefits is warranted on the basis of equity and good 
conscience.

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Whether the actions of the debtor 
contributed to the creation of the debt.

2.  Balancing of faults.  Weighing of the fault of the debtor 
against that of VA.

3.  Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Whether reliance 
on VA benefits resulted in relinquishment of a valuable right 
or the incurrence of a legal obligation.  38 C.F.R. § 
1.965(a).

In the case at hand, by rating decision dated in September 
2000, the veteran was awarded nonservice-connected pension 
benefits and special monthly pension based on the need for 
aid and attendance, effective May 9, 2000.  The amount of the 
veteran's pension award was based on the information he 
provided in the May 2000 application for benefits.  At that 
time, the veteran only reported income from SSA and 
affirmatively failed to cite his other income and assets. 

The Board points out that attached to the September 2000 
award letter was a copy of VA Form 21-8768, which informed 
the veteran to promptly notify VA of any change in his income 
or net worth.  As such, the Board is of the opinion that the 
veteran knew or should have known that he was to report his 
additional income, including his total net worth.  
Nevertheless, he did not.  In light of these facts, the Board 
finds that the veteran was at fault in the creation of the 
overpayment.

In addition, the Board must consider whether recovery of the 
debt would result in undue financial hardship to the veteran.  
Applicable regulation provides that consideration should be 
given to whether collection of the indebtedness would deprive 
the debtor of life's basic necessities.  See 38 C.F.R. § 
1.965(a).  In this case, in an August 2002 FSR, the veteran 
reported that his total monthly income was only $790.56 while 
his monthly expenses were $1,744.50.  However, the Board 
notes that the veteran had total assets of over $162,000.00.  
In light of these factors, the Board finds that the recovery 
of the overpayment in reasonable installments would not 
result in undue financial hardship on the veteran and deprive 
him of the basic necessities of life.

The Board finds that failure to make restitution would result 
in unfair gain to the veteran because he received monetary 
benefits to which he was not entitled.  To allow him to 
profit by retaining money erroneously paid under these 
circumstances, based on his May 2000 claim, would clearly 
constitute unjust enrichment.

The Board points out that the veteran has not contended, and 
the evidence does not show, that he had relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.

The Board also finds that recovery of the overpayment would 
not defeat the purpose of the VA improved pension program, 
which is intended to provide financial support to disabled 
veterans, is based on a calculation of all countable income, 
and requires complete disclosure from the pension recipients, 
which it did not get in this case in May 2000, leading to the 
problem we face today.

Under these circumstances, the Board finds that recovery of 
the overpayment of benefits would not be against equity and 
good conscience.  As such, the claim on appeal must be 
denied.


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the calculated amount of $7,312 is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


